DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2020 and 09/22/2020 have been considered and placed of record in the file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 has been interpreted as imposing three requirements.  First, whoever invents or discovers an eligible invention may obtain only one patent therefor.  MPEP 2104.  This requirement forms the basis for statutory double patenting rejections when two applications claim the same invention (i.e. claim identical subject matter).  Id.  Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Id.; MPEP 2106.  Third, a claimed invention must be useful or have a utility that is specific, substantial and credible.  MPEP 2104.
The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, 
Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to a computer readable recording medium, which is non-statutory.  See MPEP 2106(I).  A claim directed toward a computer readable recording medium having recorded thereon a program for executing the method establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “a non-transitory computer-readable recording medium” would resolve this issue.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claims 1 and 10:
“
at least one processor configured to: convert first in-phase quadrature (IQ) data comprised in a first digital signal into radio frequency (RF) signals and then apply the RF signals to the plurality of antennas, respectively, detect a back-lobe signal beam-formed by the plurality of antennas, and perform linearization on second IQ data comprised in a second digital signal, based on the detected back-lobe signal.
”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0188585 A1 teaches reducing the impact of interference resulting from back lobes of two backhaul assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632